DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, encompassing claims 1-8, in the reply filed on 8/26/2022 is acknowledged.  The traversal is on the ground(s) that the United States Patent and Trademark Office, acting as International Search and Examination Authority for PCT/US2018/055928 on February 1, 2019, has already searched and examined these claims under alternative groups of claims:
Group I, claims 1-13 drawn to an implement comprising a radar transceiver
Group II, claims 14-22 drawn to a system comprising an optical sensor
Group III, claims 23-34 drawn to a method of measuring soil properties comprising storing and processing data.
This is not found persuasive because every application is treated on its own merits.  The Search Report for PCT/US2018/055928 has no bearing on prosecution of the instant application.  Applicant has not shown that Species II, as Applicant submits should be grouped with elected Species I, relates to a single general inventive concept with Species I under PCT Rule 13.1.  No same or corresponding special technical feature has been identified which makes a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:
Page 10, line 11, “gauge wheels 234” should be --gauge wheels 224--, and “opening discs 232” should be --opening discs 222--.
  Page 11, line 28, “0” should be removed.
Page 12, line 21, “1” should be removed.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1280 (header 1280; page 18, line 10; 1280 is separately described as application unit 1280 in Fig. 24).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-7 are objected to because of the following informalities:
Each of claims 5-7, lines 1-2, “wherein the sensor to measure or calculate” seemingly should be --wherein the sensor is configured to measure or calculate-- or otherwise amended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the density layer differences" in line 3, “the soil density layer changes” in line 4, and “each density layer” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canyon (U.S. 2016/0255763).
Canyon discloses (Fig. 1-2) a soil sensing system comprising: an agricultural implement (measurement vehicle 110); and at least one sensor (transceiver antenna 116) disposed on the agricultural implement, the sensor generating an electromagnetic field through a region of soil of interest as the agricultural implement traverses a field ([0047]), wherein the sensor comprises at least one radar transmitter and at least one radar receiver or a transceiver ([0047]) and the sensor measures a soil dielectric constant of the region of soil of interest ([0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Canyon as applied to claim 1 above, and further in view of Chan (U.S. 8,849,523).
Regarding claim 2, Canyon discloses the elements of claim 1 as described above, but does not disclose a monitor in communication with the sensor and adapted to generate a numeric display or a spatial mapping of the soil dielectric constant for a region of a field based on the generated electromagnetic field through the region of interest.
However, Chan discloses (Fig. 2-5) a radar sensor for a soil detection and planting apparatus (Abstract), comprising a monitor in communication with the sensor and adapted to generate a numeric display or a spatial mapping of soil characteristics for a region of a field based on the generated electromagnetic field through the region of interest (Col. 4, lines 5-14).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a monitor in the system of Canyon in order to display a map of the soil dielectric constant for a region of a field.  Doing so would visually inform the user of field conditions.
Regarding claim 5, Canyon discloses the elements of claim 1 as described above, but does not disclose that the sensor is configured to measure or calculate at least one of the presence of one or more soil densities existing between 0 and 30 inches of soil depth, a magnitude of density layer differences or a magnitude of the soil densities, a rate of change of soil density layer changes, and a soil depth at which a density layer starts or transitions to a different density layer.
However, Chan discloses (Fig. 2-5) a radar sensor for a soil detection and planting apparatus (Abstract) wherein the sensor is configured to measure or calculate at least one of the presence of one or more soil densities existing between 0 and 30 inches of soil depth (Col. 7, lines 57-65; by detecting soil density changes in a high-resolution soil depth profile or three-dimensional image, it is implied that a continuous depth profile of soil densities is measured between 0 inches and some predetermined depth, which would naturally overlap with and thus include depths between 0 and 30 inches), a magnitude of density layer differences or a magnitude of the soil densities, a rate of change of soil density layer changes, and a soil depth at which a density layer starts or transitions to a different density layer (Col. 7, lines 57-65; by detecting soil density changes in a high-resolution soil depth profile or three-dimensional image, it is implied that the depth of soil changes is measured; without specifically mentioning density layers, by sensing density changes the sensor is naturally measuring the transition between density layers as they exist in the soil).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the radar sensor of Canyon to measure or calculate density changes in a depth profile as taught by Chan.  Doing so would inform the user of additional soil parameters of interest that are useful for various agricultural operations.
Regarding claim 6, in the combination above, Chan further discloses that the radar sensor measures or calculates a soil density change at a certain depth (Col. 7, lines 57-65; by detecting soil density changes in a high-resolution soil depth-profile or three-dimensional image, it is implied that the depth of the change is measured) and a sensed moisture level at this depth (by detecting the presence, depth, and amount of soil water) or combined with soil type (by detecting the presence and type of minerals present in the soil as well as intrinsic soil characteristics) or texture to process raw data to generate processed data.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further configure the radar sensor of Canyon to measure or calculate the depth of density changes as well as a depth profile of soil moisture level and/or soil type, as disclosed by Chan.  Doing so would inform the user of additional soil parameters of interest that are useful for various agricultural operations.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Canyon as applied to claim 1 above, and further in view of Maxton (U.S. 2019/0208698).
Regarding claim 3, Canyon discloses the elements of claim 1 as described above, but does not disclose that the implement comprises a planter.
However, Maxton discloses a system for on-the-go measurement of dielectric properties of soil (Title, Abstract) wherein a soil property sensor may be disposed on an agricultural implement comprising a planter ([0059], [0065], claim 9).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose the soil sensing system of Canyon on a planter.  Doing so would provide for informed on-the-go planting control or decision making based on measured soil dielectric properties.
Regarding claim 4, Canyon discloses the elements of claim 1 as described above, but does not disclose that the implement comprises one of a tractor, a planter, a seeder, a tillage tool, a combine, a sprayer, and an agricultural toolbar.
However, Maxton discloses a system for on-the-go measurement of dielectric properties of soil (Title, Abstract) wherein a soil property sensor may be disposed on an agricultural implement comprising a planter, a seeder, a tillage tool, and an agricultural toolbar ([0059], [0065], claim 9).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose the soil sensing system of Canyon on a planter, seeder, tillage tool, or agricultural toolbar.  Doing so would provide for informed on-the-go control or decision making for the implement based on measured soil dielectric properties.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Canyon as applied to claim 1 above, and further in view of Posselius (U.S. 2018/0220577).
Canyon discloses the elements of claim 1 as described above, but does not disclose that the sensor is configured to measure or calculate at least one of soil density variability, soil surface roughness that is measured as Coefficient of Variation, and a residual material thickness.
However, Posselius discloses (Fig. 1-7) a system for on-the-go measurement of soil roughness ([0019], lines 4-10) wherein a radar sensor is configured to measure or calculate soil surface roughness.  Posselius discloses that soil surface roughness is an important consideration for various agricultural field operations ([0002]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the radar sensor of Canyon to measure soil surface roughness as taught by Posselius.  Doing so would inform the user of soil surface roughness, which is an important consideration for many ground operations.
Posselius does not explicitly disclose that the soil surface roughness is measured as a coefficient of variation.  However, Posselius teaches that the degree of soil surface roughness may de determined by the variance of plotted sensor data, determined through the standard deviation of data relative to the average ([0062]).  Coefficient of variation is defined in statistics as the ratio of the standard deviation to the mean, both of which, in this case, are determined by Posselius, and is considered one of a finite number of measures of variability.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to measure soil roughness as a coefficient of friction, since this uses the same data already determined by Posselius and is indicative of essentially the same thing.  Doing so would provide an alternative indication of soil roughness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Canyon.
Canyon discloses the elements of claim 1 as described above, but does not disclose that the sensor generates the electromagnetic field having a frequency range of 10 MHz to 2.6 GHz.
However, Canyon discloses that parameters can be determined at different depths using different frequencies ([0049]), and further discloses a range of radar sensor frequencies ([0049], [0071]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the sensor of Canyon to generate the electromagnetic field at any frequency range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colburn (U.S. 6,484,652) sowing implement including soil constituent sensor (Abstract) which detects soil permittivity (which is indicative of the dielectric constant; claim 11).
Trovat (U.S. 2015/0247835) ground property sensors may include radar ([0066]) may detect dielectric permittivity ([0016]) and detect hard soil layers ([0082]).
Thomas (EP 3095310) a ground sensor, which may transmit and detect electromagnetic radiation ([0015]), and which detects changes in ground density as well as the depth of the changes ([0014]).
Mix (EP 0254984) a planter which detects the soil surface and determines soil roughness based on a measure of scatter of sensor data about an average value (final three paragraphs of the Description).
Schnaider (U.S. 2019/0059198) transducer sensor measures soil roughness based on an average variance of soil surface height ([0005]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./
Examiner, Art Unit 3671